Peter Forsell
C/O Implantica Patent Ltd.
Ideon Science Park
Lund, 22370
SWEDEN


In re Application of: Forsell, Peter
Application No.: 15/632,404
Filed: 26 Jun 2017
Attorney Docket No.: 205US3
For:	ARTIFICIAL STOMACH

:
:
: 	DECISION ON PETITION
:	UNDER 37 C.F.R. § 1.181
: 	
:


This is a decision in reference to the “PETITION TO THE DIRECTOR UNDER 37 CFR §1.181 TO WITHDRAW PREMATURE FINAL REJECTION” filed on March 1, 2022, which is treated as a petition requesting withdrawal of the finality of the Office action mailed on January 6, 2022.  The petition is being considered pursuant to 37 CFR § 1.181 and no fee is required.

The petition is granted.

Request to Withdraw Finality of Office Action

In finding petitioner’s point(s) of argument persuasive, the requested relief is granted.
Accordingly, the finality of the Office action mailed on January 6, 2022 is premature and the finality of the Office action is hereby withdrawn. Since the finality is being withdrawn, the
response filed on March 1, 2022 will be entered and treated as a reply under 37 CFR § 1.111.

The application will be forwarded to the examiner via the Supervisory Patent Examiner of Art
Unit 3774 for preparation of a new Office action consistent with this decision in due course.

Any inquiry regarding this decision should be directed to Matthew DeSanto at (571) 272-4957.

PETITION GRANTED.


/KIESHA R BRYANT/Director, TC 3700                                                                                                                                                                                                        ____________________________
Kiesha R. Bryant
Director, Technology Center 3700